DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 05/09/2022, with respect to the objections and rejections have been fully considered and are persuasive, therefore objections and rejections of the office action dated 02/08/2022 have been withdrawn. 
Applicant has amended claim 1 to include the allowable subject matter of depend claim 10 and therefore overcomes the prior art rejections.

Allowable Subject Matter
Claims 1, 4, 5, 8, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to disclose nor render obvious a hydraulic assembly including a spring seat and spring seat insert with the specified sealing arrangement wherein the sealing arrangement prevents sliding of the spring seat along the exterior surface of the spring seat insert when the seal is disposed in the groove in an orientation transverse to a first orientation, wherein the first orientation does allow the sliding of the spring seat along the exterior surface of the spring seat insert, and also specifying the seal to have a first and second flange engageable with specified surfaces and relative to the mating insert, etc. as claimed in claim 1.
Claims 4, 5, 8, and 11 are allowed because they depend from allowed claim 1.
While the base device of a spring seat and spring seat insert is known in the art, and many different prior art sealing arrangements exist; they do not have the structural limitations and installation configuration as claimed in claim 1 and there is insufficient rationale to render obvious the claimed invention absent impermissible hindsight. Applicants claimed invention provides the benefit of preventing improper installation of the seal by using a specific sealing configuration that includes a separate mating insert used with a seal having an articulated structure that is configured to engage with various structures such as the mating insert and groove walls in a certain manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        May 13, 2022